In a child protective proceeding and related proceedings pursuant to Family Court Act article 10, Kenneth E. appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Orange County (Kiedaisch, J.), entered June 13, 2005, as, after fact-finding and dispositional hearings, found that he had sexually abused the child Amber B.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s finding that the appellant sexually abused *744the child Amber B. was supported by a preponderance of the evidence (see Matter of Sanjeeda M., 24 AD3d 445 [2005]; Matter of Shavar B., 7 AD3d 619, 620 [2004]). Contrary to the appellant’s contention, Amber B.’s out-of-court statements were corroborated by several sources, including the validating testimony of the child abuse expert and the testimony of a Department of Social Services caseworker (see Matter of Nicole V., 71 NY2d 112, 117-119 [1987]; Matter of Sanjeeda M., supra; Matter of Shavar B., supra). Rivera, J.P., Dillon, Angiolillo and Dickerson, JJ., concur.